MEMORANDUM ***
Victor Jacinto Valdivia, a native and citizen of Peru, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reconsider the denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reconsider for abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We dismiss in part and deny in part the petition for review.
To the extent Valdivia challenges the BIA’s December 5, 2002 decision, we lack jurisdiction to review his contentions as Valdivia did not file a petition for review within 30 days of the BIA’s decision and his motion to reconsider did not toll the filing deadline. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996); 8 U.S.C. § 1252(b)(1).
The BIA did not abuse its discretion in denying Valdivia’s motion to reconsider as Valdivia did not establish that there were errors of fact or law in the BIA’s December 5, 2002 decision. See 8 C.F.R. 1003.2(b)(1) (stating that a motion to reconsider “shall state the reasons for the motion by specifying the errors of fact or law in the prior Board decision and shall be supported by pertinent authority”).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 ThiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.